PER CURIAM.
The appellants brought this appeal seeking review of an “Order on Defendant’s Motion for Summary Judgment.” This order granted the motion for summary judgment as to certain counts of the complaint but denied the motion as to another count. The order did not enter judgment on the motion and is not an appealable order. Dixon v. Allstate Ins. Co., 609 So.2d 71 (Fla. 1st DCA 1992); Wyatt v. National Bank of Commerce, 859 So.2d 629 (Fla. 1st DCA 2003). Further, it is not clear whether the order on appeal would be appealable as a partial final judgment even had it entered judgment because it is not clear that it disposed of a separate and distinct cause of action. Odham v. Mouat, 484 So.2d 95, 96 (Fla. 1st DCA 1986).
DISMISSED.
KAHN, C.J., LEWIS and POLSTON, JJ., concur.